Opinion issued April 11, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-18-01012-CV
                             ———————————
                    DEONDRE LEE CARDENAS, Appellant
                                           V.
                        NATALIE ANN WILLIS, Appellee



                     On Appeal from the 300th District Court
                            Brazoria County, Texas
                         Trial Court Case No. 96640-F


                           MEMORANDUM OPINION

      Appellant, Deondre Lee Cardenas, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to dismissal,
appellant did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2